The committee on House Elections, to whom was referred the petition of Herman Bird for a recount of votes cast for representative in the fourth Middlesex district, having met the parties and beard their evidence and the argument of counsel, present the following report: —
The said district is composed of precincts one, two, three, four, and five of the fourth ward in the city of Cambridge.
The petition alleged that by a count of the election officers in said district, Malcolm E. Rideout appeared to be elected by a plurality of three votes, namely: —
Malcolm E. Rideout,. rH 00 CO
Herman Bird, . CO t>. co
And that by a count of the votes by the board of aldermen, that said Rideout was finally declared to be elected by a plurality of one vote, namely : —
Malcolm E. Rideout,. r-i CO CO
Herman Bird, . O 00 CO
The petitioner based his claim to a recount upon two grounds : —
First. That on a final count of the ballots in precinct four, that your petitioner has reason to believe was incorrect, and that by an accurate recount thereof it will appear that your petitioner was duly and legally elected.
[The report of the committee was accepted. — House Journal, p. 398.]
Second. That your petitioner further alleges that among the ballots counted for said Rideout Was one that was cast in precinct two by one George W. Chipman, whose vote was duly and legally challenged at the time it was offered; and your petitioner says that said Chipman was not a legal voter in said precinct or in said district at the time he voted, and he avers that said ballot ought not to be counted, and that it cannot legally be counted.
At the close of the testimony and the argument of counsel, the committee did not feel satisfied with the evidence to warrant the petitioner to have a recount of the votes, as the rule governing a recount of votes by the House is well established by a long list of precedents, and among others is Rice v. Welch, Loring and Russell’s Election Cases, 128, which object is to prevent candidates who are defeated by a close vote from coming to the House for a recount upon the possibility that it might develop in their favor.
On the second part your committee were of the opinion, from all the evidence that was offered, that the said George W. Chipman was entitled to his vote in precinct two of the city of Cambridge.
They therefore unanimously recommend that the petitioner be given leave to withdraw.